DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 and all claims dependent therefrom are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it encompasses software per se.

The BRI of a “key-value store” is a data storage paradigm.  The claim does not list any tangible component save one: a storage device.  However, that is only discussed as part of the intended use in the preamble, so carries no patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, 15, and all claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims require, in part, “dividing the metadata table into one or more submetadata tables to reduce or eliminate the attribute, or isolate the attribute to one of the submetadata tables.”  The written description analogizes “divided” with “split” so the mathematical interpretation of the term “divide” is considered non-apposite.  See Written Description [0050].
It is firstly unclear how it is even possible to “divide” a table and arrive at just one subtable.  This dividing something and only getting 1 thing from the result may be possible in mathematics (1/1 being a valid equation), but the given field of art is databases, not mathematics.  See [0001].

As such, the scope of the term “divide” is unclear.

It is secondly unclear how one could divide a table by attributes and be able to reduce/eliminate/isolate attributes as part of the same claim, while maintaining a consistent scope of the term “attribute.”

If the term “attribute” refers to its conventional meaning in the database art, dividing a table cannot eliminate an attribute.  This is not to say that an administrator cannot delete attributes in a 
If the term “attribute” is intended to refer to a field value, then dividing a table should not be able to “reduce” the “attribute.”  
If the term “attribute” was intended to refer to some property of the table that is neither the column designation nor the field values (e.g., the table has 76 rows, or the table has a 23.6KB footprint in memory), then it is unclear how one “isolates” such “attributes” to one of the sub-tables.

The claim encompasses the scope of “reduce,” “eliminate,” and “isolate” and it is unclear how to interpret “attribute” such that all three possibilities can be meaningfully interpreted as possible results of dividing a table.

As such, the scope of the term “attribute” is unclear when paired with each of the limitations “reduce,” “eliminate,” and “isolate.”


Claims 2, 3, 5, 9, 10, 12, 16, 17, and all claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In computing, the phrase “hot key” generally refers to key on a keyboard that is tied to some application operation or command.  (e.g. “press ‘F’ to pay”).  However, per Mete, Database 

The use of a “hot key” example in written description [0050] suggests that a “hot key” refers to the database partition-related definition rather than the more generally used computer application definition.

The partition-related definition of hot key is a relative term in a fashion that is indefinite as claimed.  Whether or not some frequency of access is disproportionate is an opinion of the beholder.  The examiner has not found some industry standard threshold of when a key is “hot” or “cold.”

For one slight change in scope that would resolve this particular rejection for claims 2, 9, 16, and any claims dependent therefrom, see FAOM, Remarks, Section Interpretation notes for phrase “hot key.”

Claims 4, 11, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the attribute causing increased input/output overhead comprises… assigned based on an attribute of the key-value pair…”
This claim lacks antecedent basis.  As a reminder, the phrase “attribute” as used in the independent claims are also indefinite due to the meaning being unclear.  This rejection is about the indefiniteness raised by term antecedence.


Hypothetical Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 15 is/are hypothetically rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Swift et al. (US 9,607,019) hereinafter Swift
Note: Where claims terms are ambiguous, it is ordinarily improper to speculate on a scope for a prior art-based rejection.  In re Steele, 305 F.2d 859, 863 (CCPA 1962) (stating “Our analysis of the claims indicates that considerable speculation as to meaning of the terms employed and assumptions as to the scope of such claims were made by the examiner and the board. We do not think a rejection under 35 U.S.C. § 103 should be based on such speculations and assumptions”)


identifying an attribute (Subject to 112 2nd.  Interpreted here as property not directly related to a particular column) of a metadata table causing increased input/output overhead associated with accessing the metadata table (Col 6 lines 33-36, determining to split a partition based on an attribute.1  Col 3 lines 45-51, frequency of requests for keys in an assigned keyspace and partition size may be factors in in partition analysis.); and 
dividing the metadata table into one or more submetadata tables to reduce or eliminate the attribute, or to isolate the attribute to one of the submetadata tables (Col 6 lines 33-46, since split is triggered when the attribute is above a threshold, it is implicitly performed to reduce attributes below a threshold.  Col 2 lines 30-53, choice of split points for partitioning based on logical split points to even out the distribution over time).
Claim 8 is a software per se (lit. “key value store”) claim which is analogous to method claim 1 and similarly mapped.  Additionally, the preamble is directed to intended use, and carries no patentable weight.

Claim 15 is a Beauregard claim which is analogous in scope to method claim 1 and similarly mapped.

Hypothetically Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 16 are is/are hypothetically rejected under 35 U.S.C. 103 as being unpatentable over Swift as applied to claims 1, 8, 15, Mete, Database partitioning (https://federicomete.medium.com/database-partitioning-2c00da4ffd0b) hereinafter Mete
Mete, section Partitioning of Key-Value data, defining a partition with disproportionately high load as a “hot spot.”  Section “Relieving hot spots,” reads and writes for one or a small number of keys.)

With respect to claims 2, 9, 16, Swift teaches the use of keys in determining partitions (Col 2 lines 30-43) and further teaches analysis of database ‘heat’ (Col 6 line 44) as determining attributes for partitioning, but does not specifically teach identifying a ‘hot key.’
hot key in the metadata table, and wherein the one of the submetadata tables contains the hot key (Section “Relieving hot spots” discusses a “hot key” as one that drives frequency of access.).

Thus, the combined teachings of Swift and Mete discloses identifying a hot key (Swift teaches frequency as a driver of repartitioning, and Mete specifically singles out embodiments of a key.)

The references are directed to techniques of partition-based load balancing.  It would have been obvious to those of ordinary skill in the art to combine the teachings of the references in order to address overloaded partitions caused by a single popular data object.

Claim 3, 10, 17 is/are hypothetically rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Swift and Mete as applied to claims 1, 2, 8, 9, 15, 16, in view of Official Notice (with motiviation supplied by Getting Started with Berkeley DB, Java Edition Transaction Processing Chapter 4 Section Read/Modify/Write (https://docs.oracle.com/cd/E17277_02/html/TransactionGettingStarted/readmodifywrite.html) hereinafter BerkleyCh4 
receiving a key update corresponding to the hot key (Mete, sec. “Relieving hot spots,” describes writes specific to hot keys); and 

performing a read-modify-write operation on the one of the submetadata tables.

Official Notice is taken that read-modify-write was well known by those skilled in the art.  Thus, based on the combined teachings of the references and the noted fact, one skilled in the art would have had disclosed “performing a read-modify-write operation on the one of the submetadata tables.” (Swift teaches creating partitions from tables, Mete teaches writing to hot keys, and the noted fact teaches the particular write operation – Read/Modify/Write – is notorious).

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references in order to avoid deadlock for data that is to be updated by some delta value, in situations where consistency is valued above performance (BerkleyCh4, 1st two paragraphs).

Allowable Subject Matter
The following may contain indicia of allowable subject matter in claims 6, 7, 13, 14, 20, if the 112 2nd rejection for the independent claims is addressed.
Claim 6 requires “identifying an attribute” by “monitoring a ratio of write latency to metadata table size.”  This appear to be the novel and non-obvious feature.
nd, and because the basis of that 112 is the precise meaning of “attribute,” these claims cannot be considered as allowable nor objected to being otherwise allowable due to dependency on a rejected claim.  

However, the examiner’s review of the art for each of the three potential meanings of the term “attribute” (column meaning, field value, general property of the table) suggests that none of those definitions are measured by a ratio of latency to table size.  This does not mean that applicants can ignore the 112 2nd rejection, nor would it be solved merely by incorporating claim 6 (and analogous dependent claims) into claim 1 (and other independent claims), but it does mean that the examiner believes overcoming the 112 rejection is significantly likely to advance prosecution.

That operational latency and table size are linked is nothing new.  Nor is the decision to split a table based on such factors new.  But firstly, it is not typical that write latency is overly affected by table size.  And secondly (and perhaps more relevant to the question of non-obviousness), given that the concerns of a “hot key” itself are that they impact performance, and applicants provide at least one metric that directly measures performance (write latency), it is unclear why one would further modify the metric to determine the attribute.  In other words, in the usual 

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

35 USC 101
Although written description [0128] and [0129] provide lexicographic permutations of the phrases “computer readable storage medium” and “computer readable signal medium” claim 15 does not use either phrase.  Rather, it states a “computer readable medium.”  Consequently, the claim, directed to a “non-transitory” “computer readable medium,” is interpreted as if “the specification is silent” pursuant to Kappos, Subject Matter Eligibility of Computer Readable Media 1351 OG 212 (February 23, 2010) (“Kappos memo”)

Interpretation notes for the term “attribute” and related terms in the database art
In the database art, the term “attribute” generally refers to the categories or columns of data the make up an individual row or record.  For example, assuming a database table with the record tuples <Bob, M, 25, Software Engineer>; <Robert, M, 58, Patent Attorney>; <Roberta, F, 31, Primary Examiner> the tuples might be characterized with the attributes: First_name, Gender, Age, Job Title.  The contents of a row itself are “field values.”  For example, the field values of “Age” are 25, 58, and 31, for their respective records.
 
The term of dividing a database table into subtables is known as “partitioning” into “partitions.”  “Horizontal partitioning” is dividing records with a set of attributes into two or more partitions, with both partitions reflecting the complete set of attributes.  “Vertical partitioninig” is dividing the attributes so that the some of the attributes are in one table, and other attributes are in another table.

Interpretation notes for phrase “hot key”
In computing, the phrase “hot key” generally refers to key on a keyboard that is tied to some application operation or command.  (e.g. “press ‘F’ to pay”).  However, per Mete, Database Partitioning (https://federicomete.medium.com/database-partitioning-2c00da4ffd0b), the phrase also refers to, relative to other database object keys, disproportionately accessed keys that leads to the database partition itself being disproportionately accessed.  The partition itself is referred to as a “hot spot.”  Although not defined in the cited portion of the document, the phrase “hot key” is also used in Amazon DynamoDB, Developer’s Guide, section Use Cases for DAX (https://web.archive.org/web/20181114054830/https://docs.aws.amazon.com/amazondynamodb/l
    
It is observed that claims 2 (and analogous claims for the apparatus/Beauregard claims) use the phrase “identifying a hot key.”  Were the claims instead directed to “identifying a key as a hot key,” that scope would resolve the issue of relative terminology.  That is because having some action or programmed step reading on the claim does not depend on a key actually being a hot key (since it is unclear that this can be sufficiently defined such that a practitioner in the technical field can be placed on adequate notice whether a particular key is a “hot key” in the meaning of the claim).   Whether something has been identified as a “hot key” is not relative at all – an entity has either made an identification of something as a hot key (“This key is a hot key”) or not (“I am ignoring this key,” or “This key is a bluejay.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
What is a Key-Value Store? (https://web.archive.org/web/20150101010318/https://aerospike.com/what-is-a-key-value-store/)
	Key-value store is a database.  Captured in 2015 by archive.org

https://web.archive.org/web/20200404072608/https://www.gridgain.com/technology/overview/key-value-store


US 2004/0139253 A1	Perego et al.
[0004] Read-modify-write synonyms include “merged write” and “read-merge-write”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        4 Dec 21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “heat” is in quotes, suggesting that it should be interpreted in the metaphorical sense along the lines of Mete, and not as a literal temperature.